DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a National Stage Entry of PCT/US2018/027133 filed on 11 April 2018 and claims priority to US provisional application 62/484,262 filed on 11 April 2017. 

Election/Restrictions
Applicant's election with traverse of the following species in the reply filed on 23 May 2022 is acknowledged.  
Applicant was required to elect a single, non-variable structure for the aziridine containing epothilone analog. Applicant elected the following species:

    PNG
    media_image1.png
    160
    279
    media_image1.png
    Greyscale

The traversal is on the ground(s) that the search of the genus does not impose an undue search burden. This is not found persuasive because the genus reads on numerous species via Markush grouping creating numerous independent and distinct structures. MPEP 806.04 teaches that “Where an application includes claims directed to different embodiments or species that could fall within the scope of a generic claim, restriction between the species may be proper if the species are independent or distinct. However, 37 CFR 1.141  provides that an allowable generic claim may link a reasonable number of species embraced thereby. The practice is set forth in 37 CFR 1.146”.  
The requirement is deemed proper and is therefore made FINAL.

Claims 6-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 May 2022.

Claims 1-5, 9, 11, 13-16, 19-22, and 24 are under examination in the instant office action to the degree that they read on the elected species.

Information Disclosure Statement
The following reference was listed on the information disclosure statement filed 21 July 2020.
US 2016/0057093 (SEO et al.) 02/25/2016
The reference discloses methods and apparatus for displaying content. It is unclear how the reference is related to the instant application and therefore the reference was lined through on the IDS. It is requested that applicant disclose the relevant portions of the reference in order for it to be properly considered.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, 3, and 4, the instant claims are drawn to the compound of claim 1 and state that “X1, R3, and R4 are as defined above”. The reference to the definitions “above” is unclear. It is anticipated that the reference is to the definitions in claim 1. It is suggested that the claims be modified to either include the definitions or state that “X1, R3, and R4 are as defined in claim 1”.

Regarding claim 2, the instant claim is drawn to the compound of claim 1 and further defines the compound. The claim teaches 3 possible structures for the compound separated by the text “a compound wherein:”. The structures are separated by “or” between options 1 and 2 and “and” between options 2 and 3. The use of the language “wherein the structure is further defined as option 1 – or option 2 – and - option 3” is indefinite as the use of the word “and” implies that more than one of the structures of claim 2 occur at one time. It is suggested that the “and” be replaced with “or” to indicate that only one of the structure options is present at a time.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9, 11, 13-16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2007/0276018 A1 (Bristol-Myers Squibb Company) 29 Nov 2007 (herein BMS).

Regarding claim 1, BMS teaches aziridinyl-epothilone compounds including a compound of the following formula which matches that of the elected species when R6 is methyl (page 7, [0118], compound Xb’):

    PNG
    media_image2.png
    322
    424
    media_image2.png
    Greyscale


	The structure reads on instant application claim 1 wherein: X1 is O; R1 is the substituted alkyl group (CH2)2-OH; R2 is a substituted heteroarenediyl-Rd group; Rd is alkyl(C=1); R3 is alkyl(C=1) and R4 is alkyl(C=1).
	BMS further teaches the structure shown above and pharmaceutically-acceptable salts thereof (page 7, [0118]).	

Regarding claim 2, BMS teaches the compound of claim 1 as discussed above.
The compound from BMS shown above in regards to claim 1, (page 7, [0118], compound Xb’) reads on instant application claim 2, option set 3, wherein: X1 is O; R3 is alkyl(C=1); R4 is alkyl(C=1); and R1 is the substituted alkyl group (CH2)2-OH; 
R2 of the structure from BMS shown above (page 7, [0118], compound Xb’) is as follows:

    PNG
    media_image3.png
    69
    186
    media_image3.png
    Greyscale

Which is matches the structure of R2 disclosed in instant application claim 2, option set 3, wherein R10 is hydrogen; and R11 is alkyl(C=1). 
BMS further teaches the structure of described above or a pharmaceutically acceptable salt thereof (page 7, [0118]).

Regarding claim 3, BMS teaches the compound of claim 1 as discussed above.
The compound from BMS shown above, in regards to claim 1, (page 7, [0118], compound Xb’) reads on instant application claim 3 wherein ; R1 is the substituted alkyl group (CH2)2-OH; R2 is a substituted heteroarenediyl-Rd group; Rd is alkyl(C=1); and X1 is O; or a pharmaceutically acceptable salt thereof (page 7, [0118]).

Regarding claim 4, BMS teaches the compound of claim 1 as discussed above.
The compound from BMS shown above, in regards to claim 1,  (page 7, [0118], compound Xb’) reads on instant application claim 4 wherein ; R1 is the substituted alkyl group (CH2)2-OH; R2 is a substituted heteroarenediyl-Rd group; Rd is alkyl(C=1); and X1 is O; or a pharmaceutically acceptable salt thereof (page 7, [0118]).

Regarding claim 5, BMS teaches the compound of claim 1 as discussed above.
The compound from BMS shown above, in regards to claim 1, (page 7, [0118], compound Xb’) reads on instant application claim 5 wherein ; R1 is the substituted alkyl group (CH2)2-OH; R2 is a substituted heteroarenediyl-Rd group; Rd is alkyl(C=1); and X1 is O; or a pharmaceutically acceptable salt thereof (page 7, [0118]).


Regarding claim 9, BMS teaches the compound of claim 1 as discussed above.
The compound from BMS shown above in regards to claim 1 (page 7, [0118], compound Xb’) reads on instant application claim 9 wherein ; R1 is the substituted alkyl group (CH2)2-OH; and R2 of the structure from BMS shown above (page 7, [0118], compound Xb’) is as follows:

    PNG
    media_image3.png
    69
    186
    media_image3.png
    Greyscale

	The structure above reads on R2 of instant application claim 9 wherein R10 is hydrogen; and R11 is alkyl(C=1).
BMS further teaches the structure of described above or a pharmaceutically acceptable salt thereof (page 7, [0118]).

Regarding claim 11, BMS teaches the compound of claim 1 as discussed above. 
BMS further teaches that R3 and R4 are alkyl(C=1) (page 7, [0118]).

Regarding claim 13, BMS teaches the compound of claim 1 as discussed above.
BMS further teaches that X1 is -O- (page 7, [0118]).

Regarding claim 14, BMS teaches the compound of claim 1 as discussed above.
BMS further teaches that R1 is the substituted alkyl group (CH2)2-OH (page 7, [0118]).

Regarding claim 15, BMS teaches the compound of claim 1 as discussed above.
BMS further teaches that R2 is the structure shown below (page 7, [0118], compound Xb’):

    PNG
    media_image3.png
    69
    186
    media_image3.png
    Greyscale

	The structure above reads on R2 of instant application claim 15, option 4, where R10 is hydrogen; and R11 is alkyl(C=1). 

Regarding claim 16, BMS teaches the compound of claim 1 as discussed above.
BMS teaches a compound of the following formula which matches that of the elected species when R6 is methyl (page 7, [0118], compound Xb’):

    PNG
    media_image2.png
    322
    424
    media_image2.png
    Greyscale

	The structure above, taught by BMS, is the same as the elected species which is the top right species of claim 16 on page 13 of the instant claim set. 

Regarding claim 19, BMS teaches the compound of claim 1 as discussed above.
BMS further teaches a pharmaceutical composition comprising the compound and a pharmaceutically acceptable carrier (page 2, [0022], “ the use of the compounds of Formula X in preparing pharmaceutical compositions with pharmaceutically acceptable carriers”).

Regarding claim 20, BMS teaches the compound of claim 1 as discussed above.
BMS further teaches a method of treating a disease or disorder in a patient comprising administering to the patient in need thereof a therapeutically effective amount of the compound of claim 1 (page 7, [0120], “methods are provided for treating cancer…comprising treating a patient with a therapeutically effective amount of a compound having the following Formula X”; page 14, [0237], “the pharmaceutical compositions of the present invention can be administered for any of the uses described herein by any suitable means”).

Regarding claim 21, BMS teaches the compound of claim 20 as discussed above.
BMS further teaches that the disease or disorder is cancer (page 2, [0022], “the present invention is further directed to methods for treating cancer”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0276018 A1 (Bristol-Myers Squibb Company) 29 Nov 2007 (herein BMS) as applied to claim 1 above and in view of Klute, K., et al (2014) Microtubule inhibitor-based antibody-drug conjugates for cancer therapy OncoTargets and Therapy 7; 2227-2236.
BMS teaches the compound of claim 1 as discussed above. BMS teaches that naturally-occurring epothilones and their analogs, like other microtubule-stabilizing agents, may be useful for treating proliferative diseases such as cancer, which typically work by killing (or arresting the growth of) tumor cells, other pathogenic cells, and foreign pathogens. BMS further teaches that these drugs often attack not only tumor cells but also normal tissue, leading to undesired effects. BMS teaches that these adverse side effects create a need for anti-cancer therapies that are selective for pathogenic cell populations and therefore result in reduced host toxicity (page 1, [0007]. BMS teaches that the compounds of the invention can be conjugated for delivery to the tumor site where the compound of the invention is released at the tumor site and treats the patient (page 9, [0164]). 
 BMS, however, teaches that the compound is conjugated to a folate binding moiety and not an antibody (page 2, [0030]). 
Klute characterized antibody-drug conjugate components that have led to efficacious therapies and discusses some of the tubulin inhibitor-based ADCs in development for cancer therapy. Klute teaches that the development of ADCs takes advantage of the specificity of the monoclonal antibody and the potent cytotoxic effect of chemotherapy, leading to enhanced cytotoxicity in target cells and limiting toxicity to normal tissues. Klute also teaches microtubules represent a validated oncologic target in a range of tumor types, with a number of anti-microtubule targeting cytotoxic drugs approved for cancer use (abstract). Klute teaches that “linking these agents to monoclonal antibodies may limit toxicity to normal tissues and increase drug concentration in target tissues, also allowing the use of more potent agents which would be too toxic to administer in their unbound form” (abstract). Klute teaches that hematologic toxicity and peripheral neuropathy are the major dose-limiting toxicities of microtubule (MT)-binding agents including taxanes, vinca alkaloids, and epothilones (paragraph bridging pages 2228 and 2229) and that these dose limiting toxicities are due to a noncancer-specific targeting capacity (page 2229, left column paragraph 1) which can be overcome through the use of conjugation with an antibody (page 2229, left column, paragraph 2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have conjugated the compound of claim 1 as taught by BMS with an antibody to form an antibody drug conjugate as taught by Klute. A skilled artesian would have been motivated to make this combination in order to take advantage of targeted therapy that allows for treatment with potent agents while avoiding off-target toxicities (Klute, abstract). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0276018 A1 (Bristol-Myers Squibb Company) 29 Nov 2007 (herein BMS) in view of Jat, J.L., et al (2014) Direct Stereospecific Synthesis of Unprotected N-H/N-Me Aziridines from Olefins Science 3(343); 61-65 and Burrell, R.C., et al (2015) Synthesis of stable isotope-labeled epothilone D using a degradation-reconstruction approach J. Label Compd. Radiopharm 58; 361-369.
BMS teaches a method of preparing a compound of the formula X from a compound of formula XIV in Scheme 4 (page 20, [0287] through page 22); where formula X is (page 22, right column bottom structure): 

    PNG
    media_image4.png
    257
    319
    media_image4.png
    Greyscale

And formula XIV is (page 21, right column, top structure):

    PNG
    media_image5.png
    237
    310
    media_image5.png
    Greyscale

	BMS also shows an intermediate structure of VIII which is present prior to the functionalization of the NH group to include the groups A-K-H (page 22, right column, top structure):

    PNG
    media_image6.png
    245
    307
    media_image6.png
    Greyscale

	BMS teaches that compounds of formula XIV can be obtained by methods well known in the field, for example by fermentation, and then shows numerous steps to synthesize X and VIII from XIV (page 20, [0287]).  BMS, however, does not teach that these steps include the use of O-(2,4-dinitrophenyl)hydroxylamine in the presence of a Rh catalyst. Furthermore, the starting compound for the synthesis (XIV) has epothilone groups R12 and R13 which are joined via a carbon-carbon double bond. 
	Jat studied the direct stereospecific synthesis of unprotected N-H/N-Me Aziridines from Olefins (title). Jat teaches that “despite the prevalence of the N-H aziridine motif in bioactive natural products and the clear advantages of this unprotected parent structure over N-protected derivatives as a synthetic building block, no practical methods have emerged for direct synthesis of this compound class from unfunctionalized olefins” (abstract). Jat teaches a mild, versatile method for the direct stereospecific conversion of structurally diverse olefins to N-H aziridines using O-(2,4-dinitrophenyl)hydroxylamine (DPH) via homogeneous rhodium catalysis with no external oxidants teaching that the method is “operationally simple (i.e., one-pot), scalable and fast at ambient temperature, furnishing N-H aziridines in good-to-excellent yields” (abstract). Jat provides examples of the synthesis of N-H aziridines from olefins including the following (as shown in Figure 1, page 11): 
	
    PNG
    media_image7.png
    91
    487
    media_image7.png
    Greyscale

	 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use O-(2,4-dinitrophenyl)hydroxylamine (DPH) and homogeneous rhodium catalysis as taught by Jat, to synthesize the aziridine structure in VIII from the olefin structure in XIV as taught by BMS. A skilled artesian would have been motivated to use the synthesis technique taught by Jat in the method taught by BMS in order to utilize a method that is simple, scalable, fast, and provides good yields (Jat, abstract) which would allow for a faster and more controlled synthesis without all of the additional steps taught by BMS (pages 21-22). 
	It is noted, however, that in the synthesis method taught by Jat, olefin groups (containing C=C) are converted to aziridine groups. In structure XIV taught by BMS, the epothilone is functionalized with groups R12 and R13 which are joined via a carbon-carbon double bond (shown circled below):

    PNG
    media_image8.png
    329
    432
    media_image8.png
    Greyscale

	A skilled artesian would have recognized that if the reaction taught by Jat was performed on XIV from BMS, this group would likely form an unwanted aziridine group.
	Burrell studied synthetic routes to stable isotope-labeled epothilone D that is based on degradation and reconstruction (abstract). Burrell teaches that microtubule stabilizers, such as epothilones and taxanes are used for the treatment of cancer and that their anticancer activity is due to their cytotoxicity to dividing cells by interfering with microtubule-dependent chromosome separation (page 361, right column, paragraph 1). Burrell summarizes relevant epothilone synthesis literature and describes an efficient synthesis of a stable isotope-labeled analog of epothilone D using a degradation-reconstruction approach (paragraph bridging pages 361 and 362). Burrell teaches synthesis routes using degradation to ketone intermediates with an olefin in the macrocyclic ring such as compound 21 in Scheme 6 shown below (page 364, right column, paragraph 2; Scheme 6, page 365).  

    PNG
    media_image9.png
    239
    503
    media_image9.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a degradation step such as that taught by Burrell in the method of preparing the compound taught by BMS and Jat. A skilled artesian would have been motivated to use a degradation step in order to be able to control the aziridine formation in the method taught by BMS and Jat and isolate the formation to only the olefin in the macrocyclic ring resulting in the aziridinyl-epothilone compounds taught by BMS.  

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure including:

Kim, E.G., and K.M Kristine (2015) Strategies and Advancement in Antibody-Drug Conjugate Optimization for Targeted Cancer Therapeutics Biomol Ther 23(6); 493-509. Kim provides a review discussing the emergence of clinical antibody-drug conjugates, current trends in optimization strategies, and recent study results for ADCs that have incorporated the latest optimization strategies. Kim also discusses future challenges and perspectives towards making ADCs more amendable for broader disease indications (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                   
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647